Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/695,369 filed on 04/01/2022.
As per the Preliminary Amendment filed on 04/01/2022, Claims 1-12, 14-18, and 20 are amended.  Claims 1-20 have been examined and are pending.       This action is made Non Final.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawing Objections
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,016,632. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,016,632.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,301,114. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,301,114.
Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer must be filed and approved to overcome obviousness double patenting and amend drawing addressed above.
The following is an examiner' s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for expanding  notification bar message, wherein including resident notification and non-resident notification and performing delete function button or operation based resident notification message and non-resident message.
The closest prior art, as currently recited, Miura is directed to a method/system for displaying a notification screen that includes a notification area for notifying information and deleting notifying information by using delete button. 
Shia et al., (“Shia,” US 2012/0204191), is directed to a method/system for displaying notifications on a mobile device. 
Shiplacoff et al., (“Shiplacoff,” US 9,049,261), is directed to a method/system for receiving an indication of a notification and clearing/removing the selected notification.
Mesguich, US 2014/0331175, is directed to a method/system for performing the delete confirmation swipe gesture on the touch sensitive surface, the user may confirm the delete command. 
Rezende et al., (“Rezende,” US 2013/0002706), is directed to a method/system for customizing and controlling a display screen of a user interface, which may display multiple groups of display elements and performing deleted function if user terminates the gesture input and Kim et al., (“Kim,” US 2014/0191986), is directed to a method/system for controlling a terminal using a double touch gesture and performing the delete function based on the user performing the downward direction gesture using their second finger.
However, none of Miura, Shia, Shiplacoff, Mesguich, Rezende and Kim teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14, and 20.  For example, none of the cited prior art teaches or suggest the steps of detecting the drop-down operation to expand the notification bar, wherein the expanded notification bar includes a first resident notification message, at least two non-resident notification messages, prompt information corresponding to the first resident notification message, and a delete button, and wherein the first resident notification message cannot be deleted by the delete button; and detecting a first operation performed on the delete button; in response to detecting the first operation performed on the delete button, deleting the at least two non-resident notification messages; detecting a second operation performed on the prompt information; in response to detecting the second operation performed on the prompt information, deleting the first resident notification message; and obtaining a second resident notification message of an application program corresponding to the first resident notification message, and displaying the second resident notification message in the notification bar. 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174